--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

MASTER PURCHASE AND SALE AGREEMENT
 
 
This Master Purchase and Sale Agreement (the "Agreement") is made effective as
of November 19 2012, by and between CDII Minerals, Inc., a Florida corporation
(“Buyer”), incorporated in the state of Florida, and Claro Trade Finance, LLC
(“Seller”).
 
Preamble
 
 
A.
Buyer desires to purchase certain goods, procured and sold by Seller, for
redistribution and / or internal consumption.

 
 
B.
Seller will procure the goods from certain suppliers approved by Buyer.

 
 
C.
Seller from time to time, in addition to selling Goods, will provide
Administrative Services to Buyer to facilitate sourcing from current and future
Suppliers.

 


For valued consideration, Buyer and Seller hereby agree as follows:
 
1.
Defined Terms. The terms listed and used herein shall have the following
meaning:

 
 
1.1.
“Acceptance of Goods Agreement” - An agreement, incorporated herein by
reference, signed by Buyer and Seller upon each sale, which among other things
confirms delivery and Buyer’s acceptance of the Goods.

 
 
1.2.
“Administrative Services” - Services rendered by Seller relating to account
maintenance, insurance, and future sales of Goods.

 
 
1.3.
“Chosen State” -  Maryland

 
 
1.4.
“Collateral”- All assets of Buyer, whether presently existing or hereafter
created or acquired, and wherever located, including but not limited to: (a) all
accounts, chattel paper (including tangible and electronic chattel paper),
deposit accounts, documents, equipment, general intangibles (including payment
intangibles and software), instruments, inventory (including all goods held for
sale or lease or to be furnished under a contract of service, and including
returns and repossessions), investment property (including securities and
securities entitlements), letter of credit rights, money, and all of Buyer's
books and records with respect to any of the foregoing, and the computers and
equipment containing said books and records; and (b) any and all cash proceeds
and/or noncash proceeds thereof, including, without limitation, insurance
proceeds, and all supporting obligations and the security thereof  or for any
right to payment.

 
 
1.5.
“Credit Memo” – A document evidencing Seller’s reimbursement amount to Buyer.
Credit Memos should reference specific Invoices.

 
 
1.6.
“Early Payment Discount” – An early payment discount note of 0.116% of the
Invoice value for every day that the Invoice is paid before the Invoice Due
Date.

 
 
1.7.
“Goods” -Minerals and metals in quantities and specifications as stated in the
Buyer’s Purchase Orders.

 
 
1.8.
“Invoice” - A document issued by Seller indicating the amount owed by Buyer to
Seller for the sale of goods or services. The Payment Terms in an Invoice shall
supersede the Payment Terms in a Purchase Order.

 
 
1.9.
“Invoice Due Date” – The payment date specified in the Invoice or calculated by
following the Payment Terms starting from the Invoice issue date.

 
 
1.10.
“Late Payment Fee” - 0.116% of the Invoice amount for each day after the Invoice
Due Date that the Invoice remains unpaid in full, after allowing 3 business days
for any payment to clear.

 
 
1.11.
“Margin Spread” - The difference between the Seller’s account payable to
Supplier and corresponding the Invoice Amount for the sale of such Goods to
Buyer, calculated by multiplying the total Supplier Cost by seven percent (7%).

 

 
- 1 -

--------------------------------------------------------------------------------

 



 
 
1.12.
“Maximum Exposure Amount” – Up to $800,000 and it represents the maximum total
amount owed by Buyer to Seller at any given time as set by Seller’s credit
policies.

 
 
1.13.
“Obligations” - all present and future obligations owing by Buyer to Seller
whether or not for the payment of money, whether or not evidenced by any note,
Invoice or other instrument, whether direct or indirect, absolute or contingent,
due or to become due, joint or several, primary or secondary, liquidated or
unliquidated, secured or unsecured, original or renewed or extended, whether
arising before, during or after the commencement of any proceeding under the
Bankruptcy Code in which Buyer is a Debtor, including but not limited to any
obligations arising pursuant to letters of credit or acceptance transactions or
any other financial accommodations.

 
 
1.14.
“Payment Terms” – Payment due date equal to Net 60 days from Invoice date,
unless otherwise indicated on the Invoice if longer than 60 days, but in any
event not more than 90 days.

 
 
1.15.
“Proof of Delivery” - Warehouse receipt, bill of lading or similar document
which serves as evidence that Seller has delivered the goods to Buyer.

 
 
1.16.
“Purchase Order” - A document issued by Buyer to Seller requesting and
authorizing Seller to deliver goods. A Purchase Order must clearly indicate the
issue date, unit price, total amount, unit quantities, specifications and origin
of the required Goods, payment terms, delivery window, and packaging.

 
 
1.17.
“Seller’s Quarterly Income” - The total amount of Margin Spread earned quarterly
by Seller and paid by Buyer.

 
 
1.18.
“Service Fee” – Quarterly Service Fee is payable upon execution of this
Agreement and every 90 days thereafter. For the first quarter, the Service Fee
will be $15,000, after which it will be reduced to $9,000.00 for every quarter
thereafter. The Service Fee shall be offset by the Seller’s Quarterly Income
based on the conditions set forth herein.

 
 
1.19.
“Shipping Terms”. EXW Incoterms 2010 or latest version, unless otherwise
indicated on the Invoice.

 
 
1.20.
“Supplier” - The distributor(s) or manufacturer(s) who provides the Goods to
Seller for resale to Buyer.

 
 
1.21.
“Supplier Cost” - The Supplier’s unit cost multiplied by the total quantity
purchased.

 
 
1.22.
“Unit” – For purposes of this Agreement one Unit represent one Metric Ton.

 


 
 
2.
Sales Process and Terms

 
 
2.1.
Buyer may issue one or more Purchase Orders to Seller requesting the desired
Goods, at a price which does not exceed the Maximum Exposure Amount in the
aggregate. Seller will have the option, to be exercised in Buyer’s commercially
reasonable discretion, but never the obligation, to accept a Purchase
Order.  Upon Seller’s acceptance of a Purchase Order, Seller comply with the
terms of the  Purchase Order and use commercially reasonable efforts to
subsequently deliver the Goods required by Buyer under such Purchase Order. All
Purchase Orders issued by Buyer are governed by this Agreement and hereby
incorporated by reference.

 
 
2.2.
Purchase Orders may not be cancelled or modified by Buyer without the prior
written consent of Seller.

 
 
2.3.
Seller’s compliance with the Shipping Terms shall confirm Seller’s explicit
acceptance of a Purchase Order.

 
 
2.4.
Seller may only procure Goods for sale to Buyer from Suppliers approved by Buyer
as listed in “Appendix A”.

 
 
2.5.
Goods are sold “as is” and it is responsibility of the Buyer, and / or Buyer’s
designated Agent, to inspect the Goods at the Supplier’s premises. Buyer
recognizes and agrees that Seller shall not be held responsible for any
specification, weight and / or quantity discrepancies.

 

 
- 2 -

--------------------------------------------------------------------------------

 

 
2.6.
Ownership of Goods shall transfer from Seller to Buyer once Seller complies with
the Shipping Terms and the terms of the Purchase Order and Buyer’s Obligations
are confirmed by executing the Acceptance of Goods Agreement, substantially in
the form attached hereto as Appendix C for a specific shipment. Buyer
understands that Seller will rely on submitted Invoices and the Acceptance of
Goods Agreement to satisfy Seller’s obligations with Suppliers.

 
 
2.7.
Buyer agrees to indemnify, save, exonerate, and hold Seller free and harmless
from and against any and all legal actions arising from the sale of Goods to
Buyer or from any action in connection with the Goods or this Agreement except
for (i) the gross negligence or willful misconduct of Seller or (ii) any failure
on the part of the Seller to make payments due under a Purchase Order which has
been accepted by Seller and where neither the Supplier nor the Buyer are in
breach of their obligations to and agreements with Seller and where Seller has
received an Acceptance of Goods Agreement from the Buyer .

 
 
2.8.
The amount of Obligations outstanding shall not exceed the Maximum Exposure
Amount without the Seller’s prior written consent or waiver.

 


3.
Services and Fees

 
 
3.1.
Buyer hereby agrees that the Service Fee is fully earned upon execution of this
Agreement and the first payment shall be due and payable upon execution of this
Agreement, and all subsequent Service Fees shall be Invoiced to Buyer every 90
days and shall be payable within ten (10) days of invoice date, regardless of
whether there are any sales by Seller to Buyer during such period.

 
 
3.2.
So long as there is no Event of Default hereunder which has not been cured, the
Seller shall provide the Buyer with a Credit Memo in an amount equal to Seller’s
Quarterly Income actually collected which Buyer may apply towards the payment of
Service Fees due under this Agreement.  Credit Memos shall exclude out-of-pocket
expenses such as wire transfer fees, postage and similar items which are
responsibility of Buyer.

 
 
4.
Price

 
 
4.1.
Seller agrees to sell and Buyer agrees to purchase from Seller, Goods as
described in the Purchase Orders at a price equal to the Supplier Cost plus the
Margin Spread.

 
 
4.2.
Unless otherwise indicated in a Purchase Order, Buyer is responsible for all
shipping, inspection, logistics costs, customs, tariffs, duties and freight
forwarder fees and expenses associated with a shipment.

 


 
 
5.
Payment Obligations

 
 
5.1.
Buyer agrees to pay any and all Obligations arising in connection with this
Agreement, including but not limited to Invoices and Late Payment Fees., Buyer
shall timely pay the full Invoice face value in accordance with the Payment
Terms.  Buyer may not take any deductions from any payments due hereunder
without the prior written consent of Seller.

 
 
5.2.
Buyer’s Obligations remain outstanding and in full force unless paid to Seller
following the Payment Instructions in “Appendix B”.

 
 
5.3.
Early payments and late fees:

 
 
5.3.1.
In the event that Seller receives payment before the Invoice Due Date, so long
as there is no Event of Default which has not been cured, Seller agrees to
issue, within 5 business days of the date such payment is received, a Credit
Memo for the Early Payment Discount for such Invoice.  Along with the issuance
of the Credit Memo, Seller shall remit to Buyer payment for the amounts
reflected in a Credit Memo after deduction of unpaid Service Fees due as of the
date of the Credit Memo, and after deduction of any other amounts owing from
Buyer to Seller. In no event shall more than thirty (30) days’ worth of Early
Payment Discount be issued on any Invoice.  Buyer agrees not to offset the Early
Payment Discount due from any Invoice payment.

 

 
- 3 -

--------------------------------------------------------------------------------

 



 
 
5.3.2.
If payment is not received by the Invoice Due Date, Buyer agrees to pay a Late
Payment Fee until the Invoice is fully paid, inclusive of any Late Payment Fees.

 
 
5.4.
To guarantee Buyer’s performance and Obligations, Buyer shall provide an
executed Guarantee from CD International Enterprises, Inc. (“Guarantor”) in a
form acceptable to Seller. Furthermore, to secure the Obligations, Buyer and
Guarantor grant to Seller a first priority security interest in the Collateral
and authorizes Seller, without further notice, to file a UCC-1 financing
statement against the Buyer and the Guarantor, describing the collateral therein
as “All assets of the Debtor, now existing and hereafter arising, wherever
located” or such other generic language.

 
 
5.4.1.
The relationship of the parties hereto shall be strictly that of seller and
buyer of goods and services, and does not create a partnership, investor,
ownership or fiduciary relationship.

 
 
5.4.2.
The creation of the above security interest is to secure the repayment of
Obligations and shall in no way alter the relationship of the parties or
constitute a lending arrangement.

 
 
5.5.
Seller from time to time may provide payment reports at Buyer’s request.

 


 
 
6.
Covenants, Representation and Warranties

 
 
6.1.
Buyer is fully authorized to enter into this Agreement and to perform hereunder.
The signor of this Agreement is an authorized representative of Buyer with the
necessary powers to execute this Agreement.

 
 
6.2.
Buyer pledges to defend and hold Seller harmless against any claim made by any
Supplier for whatever reason, other than (i) the gross negligence or willful
misconduct of Seller or (ii) any failure on the part of the Seller to make
payments due under a Purchase Order which has been accepted by Seller and where
neither the Supplier nor the Buyer are in breach of their obligations to and
agreements with Seller and where Seller has received an Acceptance of Goods
Agreement from the Buyer.

 
 
6.3.
This Agreement constitutes a valid, legal and binding obligation.

 
 
6.4.
Buyer is solvent and in good standing in the State of its organization.

 
 
6.5.
Prior or after an Event of Default as requested by Seller, and at the sole
expense of Buyer Seller or its designee shall have access, during reasonable
business hours if prior to an Event of Default and at any time if on or after an
Event of Default, to all premises where Collateral is located for the purposes
of inspecting (and removing, when after the occurrence of an Event of Default)
any of the Collateral, including Buyer's books and records, and Buyer shall
permit Seller or its designee to make copies of such books and records or
extracts therefrom as Seller may request.  Buyer hereby irrevocably authorizes
all accountants and third parties to disclose and deliver to Seller at Buyer's
expense all financial information, books and records, work papers, management
reports and other information in their possession relating to Buyer.

 
 
6.6.
All Purchase Orders presented to Seller are and will remain valid without any
modifications, unless authorized in writing by Seller.

 
 
6.7.
Buyer shall not assign this Agreement without written permission from Seller;
however this Agreement and the Invoices and the proceeds thereof may be assigned
by Seller.

 
 
6.8.
Buyer certifies that all payments are from a lawful origin. Furthermore,
proceeds from Buyer or Seller will not be used to launder funds, finance
terrorism or commit any unlawful act under the laws of the United States.

 
 
6.9.
Buyer has not entered or is planning to enter into a Bankruptcy.

 

 
- 4 -

--------------------------------------------------------------------------------

 

 
6.10.
During the term of this Agreement and for a period of three (3) years
thereafter, Seller hereby agrees that Seller shall not, directly or indirectly,
as an owner, officer, director, employee or agent, do any of the following: (i)
reveal the name of, contract with, solicit, persuade, interfere with or endeavor
to entice away from Buyer or any of its affiliates or subsidiaries, any
Suppliers; or (ii) otherwise enter into any agreement with the Suppliers (or any
person or entity affiliated with Suppliers) with respect to the sale and
purchase of the Goods other than Goods that are subject to a Purchase
Order.   The parties agree to act in a commercially reasonable manner towards
each other and the Supplier.

 
 
7.
Default

 
 
7.1.
Events of Default.  The following events will constitute an Event of Default
hereunder: (a) Buyer defaults in the payment of any Obligations or in the
performance of any provision hereof or of any other agreement now or hereafter
entered into with Seller, or any warranty or representation contained herein
proves to be false in any way, howsoever minor, (b) Buyer or any guarantor of
the Obligations becomes subject to any bankruptcy or other insolvency
proceedings, (c) Guarantor fails to perform or observe any of such Guarantor's
obligations to Seller or shall notify Seller of its intention to rescind,
modify, terminate or revoke any guaranty of the Obligations, or any such
guaranty shall cease to be in full force and effect for any reason whatever. (d)
Buyer for any reason, in good faith, deems itself insecure with respect to the
prospect of repayment or performance of the Obligations.

 
 
7.2.
Effect of Default:

 
Upon the occurrence of any Event of Default, in addition to any rights Seller
has under this Agreement or applicable laws, the Parties shall utilize best
efforts to come to an agreement to resolve such default. In the event the
parties are unable to reach an agreement regarding an Event of Default, the
Buyer shall have a period of 5 business days after written notice from Seller to
cure such default. Such notice may be sent by Seller after the occurrence of an
Event of Default, and after the determination of Seller that the Buyer is unable
or unwilling to cure the default.  Thereafter, Seller may immediately terminate
this Agreement, at which time all Obligations shall immediately become due and
payable without notice.
 
Further, Seller shall have all rights and remedies available to it under all
applicable laws, including, without limitation, under the Uniform Commercial
Code.
 
All Obligations shall be subject to Late Payment Fees, and all Early Payment
Discounts shall be cancelled if an Event of Default is not cured as provided for
above.
 
8.
Choice of Law.  This Agreement and all transactions contemplated hereunder
and/or evidenced hereby shall be governed by, construed under, and enforced in
accordance with the internal laws of the Chosen State.

 
 
9.
Termination and Effective Date

 
 
9.1.
This Agreement shall be effective when accepted by Seller and will have a term
of one (1) year, and will be further extended annually and automatically unless
Seller or Buyer indicates its intention to terminate at least 60 (sixty) days
prior to the next anniversary date hereof, whereupon this Agreement shall
terminate on the next anniversary date hereof.

 
 
9.2.
Notwithstanding the provisions of Section 9.1, Buyer or Seller may terminate
this Agreement by giving the other party 90 days prior written notice of
termination but not within the first 180 days of the initial term, whereupon
this Agreement shall terminate on the earlier date of the date of termination or
on the anniversary date hereof.

 
 
9.3.
Upon termination, Buyer shall pay the Obligations to Seller, and Seller shall
cease to fulfill any pending orders. Buyer shall be obligated to pay for any
Purchase Orders, which as of the date of termination, have been accepted by
Seller.

 
 
9.4.
Only upon termination and payment of all Obligations Seller and Buyer shall
execute a general release including a release of any UCC-1’s, if any were filed
by Seller.

 

 
- 5 -

--------------------------------------------------------------------------------

 

10.
Notices.

 
 
10.1.
All notices required to be given to any party other than Seller shall be deemed
given upon the first to occur of (i) deposit thereof in a receptacle under the
control of the United States Postal Service, (ii) transmittal by electronic
means to a receiver under the control of such party; or (iii) actual receipt by
such party or an employee or agent of such party.

 
 
10.2.
All notices to Seller hereunder shall be deemed given upon actual receipt by a
responsible officer of Buyer.

 
 
10.3.
For the purposes hereof, notices hereunder shall be sent to the following
addresses, or to such other addresses as each such party may in writing
hereafter indicate:

 
BUYER
 
Address:         431 Fairway Drive, Suite 200
 
Deerfield Beach, Florida 33441
 
Officer:                    James Wang, President
 
Fax Number:  (954)363-7320
 
Email:                 Andy.Goldrich@cdii.net;
 
CC:                           Shirley.Xu@cdii.net;
Ross.Friedman@capitaloneresource.com
 
SELLER
 
Address:  10411 Motor City Drive, Suite 700
 
          Bethesda, MD 20817
 
Officer:    Raul Velarde
 
Fax Number: (301) 637-3448
 
Email: raul@clarofinance.com
 
11.
Entire Agreement.  This Agreement supersedes all other agreements and
understandings between the parties hereto; verbal or written, express or
implied, relating to the subject matter hereof.  No promises of any kind have
been made by Seller or any third party to induce Buyer to execute this
Agreement.

 
12.
Attorney’s Fees.  Buyer agrees to reimburse Seller on demand for:

 
 
12.1.
The actual amount of all costs and expenses, including reasonable attorneys'
fees, which Buyer has incurred or may incur in negotiating, preparing, or
administering this Agreement and any documents prepared in connection herewith,
all of which shall be paid contemporaneously with the execution hereof which
amount shall not exceed $5,000, so long there are no defaults by Buyer
hereunder, as the costs of the negotiation set forth in Section 7.2 shall not be
subject to such limitation (the “Administrative Costs”).  In the event the
actual Administrative Costs are less than $5,000, Seller shall remit to Buyer
such difference within 30 days from the date of this Agreement.  Seller
acknowledges that Buyer previously paid $2,500 towards the Administrative Costs
and Buyer will pay the balance of $2,500 within ten (10) days of Seller’s
initial payment under a Purchase Order.

 
 
12.2.
The actual amount of all costs and expenses, including reasonable attorneys'
fees, which Seller may incur in enforcing this Agreement and any documents
prepared in connection therewith, or in connection with any federal or state
insolvency proceeding commenced by or against Buyer, including those (i) arising
out the automatic stay, (ii) seeking dismissal or conversion of the bankruptcy
proceeding or (ii) opposing confirmation of Buyer's plan thereunder.

 

 
- 6 -

--------------------------------------------------------------------------------

 

13.
JURY TRIAL WAIVER. THE PARTIES HERETO WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING HEREUNDER, OR (B) IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT HERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY FURTHER WAIVES ANY RIGHT TO CONSOLIDATE ANY SUCH ACTION IN WHICH A
JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE
OR HAS NOT BEEN WAIVED; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 
14.
FORCE MAJEURE.

 
 
14.1.
If a Supplier is delayed or prevented from performing any of their obligations
while this Agreement is in effect because of a material act of nature (a “Force
Majeure Event”), then Buyer’s obligation to pay any Service Fees shall be
suspended until the next quarter, at which time any missed Service Fees shall be
due and payable together with the currently owing Service Fees.

 


 
15.
Survival.  All representations, warranties and agreements herein contained shall
be effective so long as any portion of this Agreement remains in effect.

 
16.
Entire Agreement.  This Agreement supersedes all other agreements and
understandings between the parties hereto; verbal or written, express or
implied, relating to the subject matter hereof.  No promises of any kind have
been made by Buyer or any third party to induce Seller to execute this
Agreement.

 


 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 


 
 
For Seller:

 
 
CLARO TRADE FINANCE, LLC:

 


 
 
By:  /s/Raul Velarde

 
 
Name: Raul Velarde

 
 
Title:  Manager

 


 
 
For Buyer:

 
 
CDII Minerals, Inc.

 
 
By:  /s/ Andrew Goldrich

 
 
Name: Andrew Goldrich

 
 
Title: Vice President

 

 
- 7 -

--------------------------------------------------------------------------------

 

       STATE OF MARLYAND
 
       COUNTY OF Montgomery


 
I, the undersigned Notary Public, do certify that Raul Velarde , who is
personally known to me as the person who executed the foregoing agreement,
personally appeared before me as Raul Velarde of  CLARO TRADE FINANCE,LLC on the
date set forth above and acknowledged the execution of same as his/her free act
and deed.
 


 


 
 
Notary Public: /s/ Leena Antar

 


 
 
Typed, printed or stamped name of Notary Public: Leena Antar

 


 
 
My Commission Expires: Jan 23, 2016

 


 
 STATE OF FLORIDA
 
COUNTY OF BROWARD
 
I, the undersigned Notary Public, do certify that Andrew Goldrich , who is
personally known to me as the person who executed the foregoing agreement,
personally appeared before me as Vice President of CDII Minerals, Inc., on the
date set forth above and acknowledged the execution of same as his/her free act
and deed.
 


 
 
Notary Public: /s/ Lazarus Rothstein

 


 
 
Typed, printed or stamped name of Notary Public: Lazarus Rothstein

 


 
 
My Commission Expires: Nov. 07, 2014

 

 
- 8 -

--------------------------------------------------------------------------------

 



 